Exhibit 10.3

TIME-BASED RESTRICTED STOCK UNIT AGREEMENT

THIS TIME BASED RESTRICTED STOCK UNIT AGREEMENT (the “Agreement”), is made
effective as of ____________ (the “Grant Date”), by and between TOTAL SYSTEM
SERVICES, INC., a Georgia corporation (the “Company”), and Team Member.

WHEREAS, Team Member has been awarded a number of restricted stock units
(“RSUs”) determined as follows:   (1) multiply the Team Member’s base salary as
of the Grant Date by ____% of his LTIP multiplier as determined by the
Compensation Committee prior to the Grant Date, and (2) divide the product
determined in (1) above by the closing price of the Company’s Shares on the New
York Stock Exchange on the Grant Date; and

WHEREAS, the RSUs are subject to the terms and conditions of the Total System
Services, Inc. 2017 Omnibus Plan (the “Plan”) and the provisions of this
Agreement;

WHEREAS, unless otherwise defined in this Agreement, any capitalized terms used
herein shall have the meanings ascribed to such terms in the Plan; and

NOW, THEREFORE, in consideration of the grant of this award to Team Member, Team
Member hereby agrees to the following terms and conditions:

1.   Vesting of RSUs.

(a)       Vesting Conditions.  If Team Member remains in the continuous employ
of the Company or one of its Affiliates or Subsidiaries (collectively the
"Company Group") through the date(s) indicated in Column (I) below (the “Vesting
Period”), the RSUs will become non‑forfeitable (i.e., “vest”) to the extent
indicated in Column (II) below:

 

 

 

(I)
If employment 
continues through



then

(II)
the % of the RSUs
which vests is

___________ (one year from grant)

 

33%

___________ (two years from grant)

 

67%

___________ (three years from grant)

 

100%.

Such vesting will occur (to the extent indicated in Column (II) above) at the
close of business on the applicable date(s) indicated in Column (I)
above.  Except as provided in Section 1(b) or 1(c) below, or in the Plan, any
RSUs which are not vested on the date of Team Member’s Termination of Service
will be forfeited to the Company, unless the Committee in its sole and exclusive
discretion determines otherwise.





--------------------------------------------------------------------------------

 



For purposes of this Agreement, a Termination of Service will be deemed to have
occurred as of the date Team Member is no longer actively providing services to
the Company Group (regardless of the reason for such termination and whether or
not later found to be invalid or in breach of employment laws in the
jurisdiction where Team Member is employed or otherwise providing services or
the terms of his or her employment or service agreement, if any), and will not
be extended by any notice period (e.g., Team Member’s period of service will not
include any contractual notice period or any period of “garden leave” or similar
period mandated under employment laws in the jurisdiction where Team Member is
employed or is otherwise rendering services or the terms of his or her
employment or service agreement, if any).  The Committee shall have exclusive
discretion to determine when Team Member is no longer actively providing
services for purposes of the RSUs (including whether Team Member may still be
considered to be providing services while on a leave of absence).

(b)       Effect of Death or Disability.  If the Termination of Service occurs
by reason of Team Member’s death or long-term disability (determined on the
basis of qualification for long-term disability benefits under a plan or
arrangement offered by the Company or, if different, the Affiliate or Subsidiary
for which Team Member is rendering services (the "Employer") (“Disability”)),
then any RSUs which are not vested at the time of such termination will become
vested automatically.

(c)       Effect of Retirement.  If Team Member retires from the Company Group
on or after the date Team Member attains age 65, or age 62 with 15 or more years
of service, the RSUs will vest as follows:

(i)        If Team Member retires before __________ (one year from date of
grant), a percentage of the RSUs will vest as of the date of retirement, with
such percentage determined based on the ratio of the number of months since
__________ (the date of grant) that Team Member was been employed to
36.  Partial months of employment will be counted as full number of months; or

(ii)       If Team Member retires on or after __________ (one year from date of
grant), Team Member shall be deemed to have continued employment through the end
of the Vesting Period and the RSUs will become 67% vested on __________ (two
years from the date of grant) and 100% vested on __________ (three years from
the date of grant.

If Team Member is involuntarily terminated by an entity within the Company
Group, Team Member will not be considered to have “retired” for purposes of this
Section 1(c), regardless of whether Team Member’s Termination of Service occurs
on or after the date he or she attained (i) age 65 or (ii) age 62 with 15 or
more years of service, unless the Committee determines otherwise, in its sole
discretion.

Notwithstanding any provision of this Agreement, if the Company receives a legal
opinion that there has been a legal judgment and/or legal development in Team
Member’s jurisdiction that would likely result in the favorable treatment that
applies to the RSUs if Team Member's Termination of Service occurs as a result
of Team Member’s retirement



--------------------------------------------------------------------------------

 



being deemed unlawful and/or discriminatory, the provisions of this Section 1(c)
regarding the treatment of the RSUs if Team Member's Termination of Service as a
result of retirement will not be applicable to Team Member and the remaining
provisions of this Section 1 will govern.

(d)       Violation of Covenants.  In the event that Team Member violates any of
the covenants set forth in Section 2 (whether or not a Termination of Service
has occurred), any non-vested RSUs will be forfeited immediately.

2.        Acceptance of Terms and Conditions of Restrictive Covenant Agreement.
By accepting this award of RSUs, Team Member agrees to the terms and conditions
of the Restrictive Covenant Agreement that is attached hereto as Exhibit “A”,
the provisions of which are incorporated herein and made a part of this
Agreement by this reference.

3.        Timing and Form of Payment.  If Shares are to be paid to Team Member,
Team Member will receive evidence of ownership of those Shares.  RSUs shall be
paid in Shares within sixty (60) following the date such RSUs become vested
pursuant to Section 1.

4.        Dividend Equivalents.  The RSUs that Team Member is entitled to
pursuant to Section 1 will be credited with Dividend Equivalents equal to the
amount of cash dividend payments that would have otherwise been paid if the
Shares represented by such RSUs (including deemed reinvested additional shares
attributable to such RSUs pursuant to this paragraph) were actually outstanding
on the Grant Date.  These Dividend Equivalents will be deemed to be reinvested
in additional Shares determined by dividing the deemed cash dividend amount by
the Fair Market Value of a Share on the applicable dividend payment date.  Such
credited amounts will vest or be forfeited in accordance with Section 1 based on
the vesting or forfeiture of the RSUs to which they are attributable.  In
addition, the RSUs that Team Member is entitled to pursuant to Section 1 will be
credited with any dividends or distributions that are paid in Shares represented
by such RSUs and will otherwise be adjusted by the Committee for other capital
or corporate events as provided for in the Plan.

5.        General Provisions

(a)       Administration, Interpretation and Construction. The terms and
conditions set forth in this Agreement will be administered, interpreted and
construed by the Committee, whose decisions will be final, conclusive and
binding on the Company, on Team Member and on anyone claiming under or through
the Company or Team Member.  Without limiting the generality of the foregoing,
any determination as to whether an event has occurred or failed to occur which
causes the RSUs to be forfeited pursuant to the terms and conditions set forth
in this Agreement, will be made by the Committee in its sole discretion.  By
accepting the this award of RSUs, Team Member irrevocably consents and agrees to
the terms and conditions set forth in this Agreement and to all actions,
decisions and determinations to be taken or made by the Committee in good faith
pursuant to the terms and conditions set forth in this Agreement





--------------------------------------------------------------------------------

 



(b)       Responsibility for Taxes.  Team Member acknowledges that, regardless
of any action taken by the Company or the Employer, the ultimate liability for
all income tax, social insurance, payroll tax, fringe benefits tax, payment on
account or other tax-related items related to Team Member’s participation in the
Plan and legally applicable to Team Member (the “Tax-Related Items”) is and
remains Team Member’s responsibility and may exceed the amount actually withheld
by the Company or the Employer.  Team Member further acknowledges that the
Company and/or the Employer (i) make no representations or undertakings
regarding the treatment of any Tax-Related Items in connection with any aspect
of the RSUs, including but not limited to, the grant, vesting or settlement of
the RSUs, the subsequent sale of Shares acquired pursuant to such settlement and
the receipt of any dividends paid on such Shares; and (ii) do not commit to and
are under no obligation to structure the terms of the grant or any aspect of the
RSUs to reduce or eliminate Team Member’s liability for Tax-Related Items or
achieve any particular tax result.  Further, if Team Member is subject to
Tax-Related Items in more than one jurisdiction, Team Member acknowledges that
the Company and/or the Employer (or former employer, as applicable) may be
required to withhold or account for Tax-Related Items in more than one
jurisdiction.

Prior to any relevant taxable or tax withholding event, as applicable, Team
Member agrees to pay or make adequate arrangements satisfactory to the Company
and/or the Employer to satisfy all Tax-Related Items.  In this regard, Team
Member authorizes the Company and/or the Employer and their respective agents,
at their discretion, to satisfy any withholding obligations with regard to all
Tax-Related Items by one or a combination of the following: (a) withholding from
Team Member’s wages or other cash compensation paid to Team Member by the
Company and/or the Employer; (b) withholding from the proceeds of the sale of
Shares acquired upon vesting of the RSUs either through a voluntary sale or
through a mandatory sale arranged by the Company (on Team Member’s behalf
pursuant to this authorization, without further consent); (c) withholding Shares
to be issued upon vesting of the RSUs; or (d) any method determined by the
Committee to be in compliance with applicable laws; provided, however, that if
Team Member is a Section 16 officer of the Company under the Exchange Act, then
the Committee shall establish the method of withholding from alternatives
(a)-(d) herein, and if the Committee does not exercise its discretion prior to
the Tax-Related Items withholding event, then Team Member shall be entitled to
elect the method of withholding from the alternatives above.

Depending on the withholding method, the Company may withhold or account for
Tax-Related Items by considering applicable minimum statutory withholding
amounts or other applicable withholding rates, including maximum applicable
rates, in which case the Team Member may receive a refund of any over-withheld
amount in cash and will have no entitlement to the common stock equivalent.  If
the obligation for Tax-Related Items is satisfied by withholding in Shares, for
tax purposes, Team Member is deemed to have been issued the full number of
Shares, notwithstanding that a number of Shares are held back solely for the
purpose of paying the Tax-Related Items.

Finally, Team Member agrees to pay the Company or the Employer any amount of
Tax-Related Items that the Company or the Employer may be required to withhold
or account



--------------------------------------------------------------------------------

 



for as a result of Team Member’s participation in the Plan that cannot be
satisfied by the means previously described.  The Company shall have no
obligation to make any payment in any form under this Agreement or under any RSU
or Dividend Equivalent issued in accordance herewith, unless and until such tax
obligations have been satisfied.

(c)       Nontransferability of RSUs.  Except as provided in Section 5(d) or as
otherwise permitted by the Committee, Team Member may not sell, transfer,
pledge, assign or otherwise alienate his or her RSUs.

(d)       Beneficiary Designation.  If permitted by the Committee, Team Member
may name any beneficiary or beneficiaries who may be entitled to any right in
the RSUs received pursuant to this Agreement by filing a beneficiary designation
for his or her Fidelity Account® with Fidelity Investments, provided such
beneficiary designation can be validly made under applicable laws.

(e)       Terms and Conditions Binding.  The terms and conditions set forth in
the Plan and in this Agreement will be binding upon and inure to the benefit of
the Company, its successors and assigns, including any assignee of the Company
and any successor to the Company by merger, consolidation or otherwise, and Team
Member, Team Member’s heirs, devisees and legal representatives.

(f)        No Employment Rights.  No provision of this Agreement or the Plan
will be deemed to confer upon Team Member any right to continue in the employ of
the Company Group or will in any way affect the right of the Company or the
Employer, as applicable, to dismiss or otherwise terminate Team Member’s
employment or service at any time for any reason with or without cause, or will
be construed to impose upon the Company Group any liability for any forfeiture
of RSUs which may result under this Agreement if a Termination of Service
occurs.

(g)       No Liability for Good Faith Business Acts or Omissions.  Team Member
recognizes and agrees that the Committee, the Board, or the officers, agents or
employees of the Company, in their oversight or conduct of the business and
affairs of the Company, may in good faith cause the Company to act, or to omit
to act, in a manner that may, directly or indirectly, prevent the RSUs from
vesting.  No provision of this Agreement will be interpreted or construed to
impose any liability upon the Company Group, the Committee, Board or any
officer, agent or employee of the Company Group, for any forfeiture of RSUs that
may result, directly or indirectly, from any such action or omission.

(h)       Adjustments.  In accordance with Section 4.4 of the Plan, the
Committee will make appropriate adjustments in the terms and conditions of Team
Member’s RSUs in recognition of a corporate event or transaction affecting the
Company (such as a common stock dividend, common stock split, recapitalization,
payment of an extraordinary dividend, merger, consolidation, combination,
spin-off, distribution of assets to stockholders other than ordinary cash
dividends, exchange of shares, or other similar corporate changes) to prevent
unintended dilution or enlargement of the potential benefit



--------------------------------------------------------------------------------

 



of Team Member’s RSUs.  The Committee’s determination pursuant to this Section
5(h) shall be conclusive.

(i)        Legal Representative.  In the event of Team Member’s death or a
judicial determination of Team Member’s incompetence, reference in this
Agreement to Team Member shall be deemed, where appropriate, to Team Member’s
heirs, devises, or guardian.

(j)        Titles.  The titles to sections or paragraphs of this Agreement are
intended solely for convenience and no provision of this Agreement is to be
construed by reference to the title of any section or paragraph.

(k)       Plan Governs.  RSUs are being awarded to Team Member pursuant to and
subject to the Plan, a copy of which is available upon request to the Corporate
Secretary of the Company.  The provisions of the Plan are incorporated herein by
this reference.  The terms and conditions set forth in this Agreement will be
administered, interpreted and construed in accordance with the Plan, and any
such term or condition which cannot be so administered, interpreted or construed
will to that extent be disregarded.

(l)        Complete Agreement.  This instrument contains the entire agreement of
the parties relating to the RSUs and supersedes and replaces all prior
agreements and understandings with respect to such matter.  The parties hereto
have made no agreements, representations or warranties relating to the RSUs
which are not set forth herein or incorporated by reference.

(m)      Amendment; Modification; Waiver.  Subject to Section 12 of this
Agreement, no provision set forth in this Agreement may be amended, modified or
waived unless such amendment, modification or waiver shall be authorized by the
Committee and shall be agreed to in writing, signed by Team Member and by an
officer of the Company duly authorized to do so. No waiver by either party
hereto of any breach by the other party of any condition or provision set forth
in this Agreement to be performed by such other party will be deemed a waiver of
a subsequent breach of such condition or provision, or will be deemed a waiver
of a similar or dissimilar provision or condition at the same time or at any
prior or subsequent time.

(n)       Governing Law; Venue.  This Agreement shall be deemed to be made in,
and in all respects shall be interpreted, construed, and governed by and in
accordance with the laws of the State of Georgia, irrespective of its
choice-of-law rules.  Any action arising under or related to this Agreement,
shall be filed exclusively in the state or federal courts with jurisdiction over
Muscogee County, Georgia or Gwinnett County, Georgia and each of the parties
hereby consents to the jurisdiction and venue of such courts.

(o)       Electronic Delivery and Acceptance.  The Company may, in its sole
discretion, decide to deliver any documents related to current or future
participation in the Plan by electronic means. Team Member hereby consents to
receive such documents by



--------------------------------------------------------------------------------

 



electronic delivery and  agrees to participate in the Plan through an on-line
electronic system established and maintained by the Company or a third party
designated by the Company.  Team Member also agrees that his or her electronic
acknowledgement of this Agreement shall be considered the equivalent of his or
her written signature. 

(p)       Severability.  Should any provision of this Agreement be declared or
determined by any court of competent jurisdiction to be unenforceable or invalid
for any reason, the validity of the remaining parts, terms or provisions of this
Agreement shall not be affected thereby and the invalid or unenforceable part,
term or provision shall be deemed not to be a part of this Agreement.

(q)       Code Section 409A.  The intent of the parties is that payments under
this Agreement comply with or be exempt from Section 409A of the Code and the
regulations and guidance promulgated thereunder (collectively “Code Section
409A”) and the Company shall have complete discretion to interpret and construe
this Agreement in any manner that establishes an exemption from (or compliance
with) the requirements of Code Section 409A.  If for any reason, such as
imprecision in drafting, any provision of this Agreement does not accurately
reflect its intended establishment of an exemption from (or compliance with)
Code Section 409A, as demonstrated by consistent interpretations or other
evidence of intent, such provision shall be considered ambiguous as to its
exemption from (or compliance with) Code Section 409A and shall be interpreted
by the Company in a manner consistent with such intent, as determined in the
discretion of the Company.  A Termination of Service shall not be deemed to have
occurred for purposes of any provision of this Agreement unless such termination
is also a “separation from service” within the meaning of Code Section 409A,
and, for purposes of any such provision of this Agreement, references to a
“termination,” “Termination of Service” or like terms shall mean “such a
separation from service.”  Any provision of this Agreement to the contrary
notwithstanding, if the Company determines that Team Member is a “specified
employee,” within the meaning of Code Section 409A, then to the extent any
payment that Team Member is entitled to under this Agreement on account of his
or her separation from service would be considered nonqualified deferred
compensation under Code Section 409A, such payment shall be paid or provided at
the date which is the earlier of (i) six (6) months and one day after such
separation from service and (ii) the date of his or her death (the “Delay
Period”).  Upon the expiration of the Delay Period, all payments delayed
pursuant to this Section 5(q) shall be paid in a lump-sum, without interest, and
any remaining payments and benefits due under this Agreement shall be paid or
provided in accordance with the normal payment dates specified for them herein.

6.        Nature of Grant.  In accepting the RSUs, Team Member acknowledges,
understands and agrees that:

(a)       the Plan is established voluntarily by the Company, it is
discretionary in nature and it may be modified, amended, suspended or terminated
by the Company at any time, to the extent permitted by the Plan;

(b)       the grant of RSUs and Dividend Equivalents is exceptional, voluntary
and occasional and does not create any contractual or other right to receive
future RSUs







--------------------------------------------------------------------------------

 



or Dividend Equivalents, or benefits in lieu of RSUs and Dividend Equivalents,
even if RSUs and their corresponding Dividend Equivalents have been granted in
the past;

(c)       all decisions with respect to future RSUs, Dividend Equivalents or
other grants, if any, will be at the sole discretion of the Company;

(d)       the grant of RSUs and Dividend Equivalents and Team Member’s
participation in the Plan shall not create a right to employment or be
interpreted as forming an employment or service relationship with the Company;

(e)       Team Member is voluntarily participating in the Plan;

(f)        the RSUs, Dividend Equivalents and Shares underlying the RSUs and
Dividend Equivalents, and the income from and value of same, are not intended to
replace any pension rights or compensation;

(g)       the RSUs, Dividend Equivalents and Shares underlying the RSUs and
Dividend Equivalents, and the income from and value of same, are not part of
normal or expected compensation for any purpose, including without limitation,
calculating any severance, resignation, termination, redundancy, dismissal,
end-of-service payments, bonuses, long-service awards, pension or retirement or
welfare benefits or similar payments;

(h)       the future value of Shares underlying the RSUs and Dividend
Equivalents is unknown, indeterminable and cannot be predicted with certainty;

(i)        no claim or entitlement to compensation or damages shall arise from
the forfeiture of RSUs and Dividend Equivalents resulting from Team Member’s
Termination of Service (for any reason whatsoever, whether or not later found to
be invalid or in breach of employment or other laws in the jurisdiction where
Team Member is employed or otherwise rendering services or the terms of Team
Member’s employment or service agreement, if any), and in consideration of the
grant of RSUs and Dividend Equivalents, Team Member agrees not to institute any
claim against the Company Group;

(j)        unless otherwise agreed with the Company, the RSUs, Dividend
Equivalents and Shares underlying the RSUs and Dividend Equivalents, and the
income from and value of same, are not granted as consideration for, or in
connection with the service Team Member may provide as a director of any
Affiliate or Subsidiary;

(k)       unless otherwise provided in the Plan or by the Company in its
discretion, the RSUs, Dividend Equivalents and the benefits evidenced by this
Agreement do not create any entitlement to have the RSUs, Dividend Equivalents
or any such benefits transferred to, or assumed by, another company, nor to be
exchanged, cashed out or substituted for, in connection with any corporate
transaction affecting the common stock; and

(l)        the Company shall not be liable for any foreign exchange rate
fluctuation between Team Member’s local currency and the U.S. Dollar that may
affect



--------------------------------------------------------------------------------

 



the value of the RSUs, Dividend Equivalents or any amounts due to Team Member
pursuant to the settlement of the RSUs or subsequent sale of Shares acquired
under the Plan.

7.        Data Privacy.  Team Member understands that the Company may hold
certain personal information about Team Member, including, but not limited to,
Team Member’s name, home address, email address and telephone number, date of
birth, social insurance number, passport or other identification number, salary,
nationality, job title, any shares or directorships held in the Company, details
of all RSUs, Dividend Equivalents or any other entitlement to Shares awarded,
cancelled, exercised, vested, unvested or outstanding in Team Member’s favor
(“Data”), for the exclusive purpose of implementing, administering and managing
Team Member’s participation in the Plan.

Team Member understands that Data may be transferred to Fidelity Stock Plan
Services, or such other stock plan service provider as may be selected by the
Company in the future, which is assisting the Company with the implementation,
administration and management of the Plan.  Team Member understands that the
recipients of the Data may be located in the United States or elsewhere, and
that the recipient’s country may have different data privacy laws and
protections than Team Member’s country.  Team Member understands that he or she
may request a list with the names and addresses of any potential recipients of
the Data by contacting his or her local human resources representative.  Team
Member authorizes the Company, Fidelity Stock Plan Services and any other
possible recipients which may assist the Company (presently or in the future)
with implementing, administering and managing the Plan to receive, possess, use,
retain and transfer the Data, in electronic or other form, for the sole purposes
of implementing, administering and managing Team Member’s participation in the
Plan.  Team Member understands that Data will be held only as long as is
necessary to implement, administer and manage Team Member’s participation in the
Plan.  Team Member understands that he or she may, at any time, view Data,
request additional information about the storage and processing of Data, require
any necessary amendments to Data or refuse or withdraw the consents herein, in
any case, without cost, by contacting his or her local human resources
representative.  Further, Team Member understands that he or she is providing
the consents herein on a purely voluntary basis. If Team Member does not
consent, or if Team Member later seeks to revoke his or her consent, his or her
employment or service relationship will not be affected; the only consequence of
refusing or withdrawing Team Member’s consent is that the Company would not be
able to grant the RSUs, Dividend Equivalents or other equity awards to Team
Member or administer or maintain such awards.  Therefore, Team Member
understands that refusing or withdrawing his or her consent may affect Team
Member’s ability to participate in the Plan.  For more information on the
consequences of Team Member’s refusal to consent or withdrawal of consent, Team
Member understands that he or she may contact his or her local human resources
representative.





--------------------------------------------------------------------------------

 



Finally, upon request of the Company, Team Member agrees to provide an executed
data privacy consent form (or any other agreements or consents) that the Company
may deem necessary to obtain from Team Member for the purpose of administering
his or her participation in the Plan in compliance with the data privacy laws in
his or her country, either now or in the future.  Team Member understands and
agrees that he or she will not be able to participate in the Plan if Team Member
fails to provide such consent or agreement as requested by the Company.

8.        Change of Control.   In the event of a Change of Control (as defined
in Section 2.7 of the Plan), the following provisions shall apply:

 

(a)       In the event of a Change of Control in which the Company is the
surviving entity or in which the Company’s successor assumes the Company’s
obligations under this Agreement, or if the RSUs are otherwise equitably
converted or substituted, and if Team Member subsequently incurs a Termination
of Service within two (2) years following the date of such Change of Control
either (i) by the Company for any reason other than Cause or (ii) by Team Member
for Good Reason (as the terms “Cause” and “Good Reason” are defined in the
Company's applicable Change of Control Plan Document, the provisions of which
are incorporated herein by reference), then an additional percentage of the RSUs
will become non-forfeitable (i.e.,  “vest”) as of the date of the Termination of
Service, with such additional percentage determined by multiplying (i) the
incremental percentage of the RSUs that has not yet vested and that would have
become vested pursuant to the schedule in Section 1 on the next anniversary date
if Team Member had not incurred a Termination of Service, by (ii) the ratio of
the number of months since the immediately preceding anniversary date (or since
the Grant Date, if the Termination of Service occurs prior to ______________
(one year from date of grant)) through the Termination of Service to 12. 
Partial months of employment will be counted as full months for purposes of this
proration calculation.

 

(b)        In the event of a Change of Control in which the Company’s successor
does not assume the Company’s obligations under this Agreement, or the RSUs are
not otherwise equitably converted or substituted, then an additional percentage
of the RSUs will become non-forfeitable as of the date of the Change of Control,
with such additional percentage determined by multiplying (i) the incremental
percentage of the RSUs that has not yet vested and that would have become vested
pursuant to the schedule in Section 1 on the next anniversary date if the Change
of Control had not occurred, by (ii) the ratio of the number of months since the
immediately preceding anniversary date (or since the Grant Date, if the Change
of Control occurs prior to _________________ (one year from date of grant))
through the date of the Change of Control  to 12.  Partial months will be
counted as full months for purposes of this proration calculation.

 

9.        Insider Trading Restrictions/Market Abuse Laws.  Team Member
acknowledges that, depending on his or her country, or the broker’s country, or
the country in which the Shares are listed, Team Member may be subject to
insider trading restrictions and/or market abuse laws in applicable
jurisdictions, which may affect his or



--------------------------------------------------------------------------------

 



her ability to accept, acquire, sell or attempt to sell or otherwise dispose of
Shares, rights to Shares (e.g., RSUs), or rights linked to the value of Shares,
during such times as he or she is considered to have “inside information”
regarding the Company (as defined by the laws and/or regulations in the
applicable jurisdictions or in Team Member’s country). Local insider trading
laws and regulations may prohibit the cancellation or amendment of orders placed
by Team Member before possessing the inside information.  Furthermore, Team
Member may be prohibited from (i) disclosing the inside information to any third
party, including fellow employees or service providers (other than on a “need to
know” basis) and (ii) “tipping” third parties or causing them to otherwise buy
or sell securities.  Any restrictions under these laws or regulations are
separate from and in addition to any restrictions that may be imposed under any
applicable Company insider trading policy. Team Member is responsible for
ensuring compliance with any applicable restrictions and should consult with his
or her personal legal advisor on the matter.

10.      Foreign Asset/Account Reporting Requirements.  Team Member acknowledges
that there may be certain foreign asset and/or account reporting requirements
which may affect Team Member’s ability to acquire or hold Shares acquired under
the Plan or cash received from participating in the Plan (including from any
Dividend Equivalents) in a brokerage or bank account outside of Team Member’s
country.  Team Member may be required to report such accounts, assets or
transactions to the tax or other authorities in his or her country. Team Member
may also be required to repatriate sale proceeds or other funds received as a
result of participating in the Plan to Team Member’s country through a
designated bank or broker within a certain time after receipt.  Team Member
acknowledges that it is his or her responsibility to be compliant with such
regulations, and that Team Member should speak to his or her personal advisor on
this matter.

11.      Language.  Team Member acknowledges that he or she is sufficiently
proficient in English to understand the terms and conditions of the Agreement.
Furthermore, if Team Member has received the Agreement, or any other document
related to the RSUs and/or the Plan translated into a language other than
English, and if the meaning of the translated version is different than the
English version, the English version will control.

12.      Compliance with Law.  Notwithstanding any other provisions of the Plan
or this Agreement, unless there is an exemption from any registration,
qualification or other legal requirement applicable to the Shares, the Company
shall not be required to deliver any Shares issuable upon settlement of the RSUs
prior to the completion of any registration or qualification of the shares under
any local, state, federal or foreign securities or exchange control law or under
rulings or regulations of the U.S. Securities and Exchange Commission (“SEC”) or
of any other governmental regulatory body, or prior to obtaining any approval or
other clearance from any local, state, federal or foreign governmental agency,
which registration, qualification or approval the Company shall, in its absolute
discretion, deem necessary or advisable.  Further, the Company is under no
obligation to register or qualify the Shares with the SEC or any state or
foreign securities commission or to seek approval or clearance from any
governmental authority for the issuance or sale of Shares. Team Member
understands and agrees that the Company



--------------------------------------------------------------------------------

 



shall have unilateral authority to amend the Agreement without his or her
consent to the extent necessary to comply with securities or other laws
applicable to the issuance of Shares.

13.      Imposition of Other Requirements.  The Company reserves the right to
impose other requirements on Team Member’s participation in the Plan, on the
RSUs and Dividend Equivalents, and any Shares acquired under the Plan, to the
extent the Company determines it is necessary or advisable for legal or
administrative reasons, and to require Team Member to sign any additional
agreements or undertakings that may be necessary to accomplish the foregoing.

14.      No Advice Regarding Grant.  The Company is not providing any tax, legal
or financial advice, nor is the Company making any recommendations regarding
Team Member’s participation in the Plan, or Team Member’s acquisition or sale of
the underlying Shares.  Team Member is hereby advised to consult with his or her
own personal tax, legal and financial advisors regarding Team Member’s
participation in the Plan before taking any action related to the Plan.

15.      Equity Recovery.  If this award and the RSUs or Shares you receive
pursuant to this Agreement are subject to recovery under any law, government
regulation or stock exchange listing requirement, the award and the RSUs or
Shares shall be subject to such deductions and clawback as may be required to be
made pursuant to such law, government regulation or stock exchange listing
requirement (or any policy adopted by the Company pursuant to any such law,
government regulation or stock exchange listing requirement and the Committee
shall require that you reimburse the Company all or part of any payment or
transfer related to this award and the RSUs or Shares. 

 

 

TOTAL SYSTEM SERVICES, INC.

 

By:      /s/ Ryland Harrelson

Ryland Harrelson

Sr. Executive Vice President and Chief Officer





--------------------------------------------------------------------------------

 



EXHIBIT A


RESTRICTIVE COVENANT AGREEMENT

This RESTRICTIVE COVENANT AGREEMENT (this “Agreement”) is made and entered into
by and between TEAM MEMBER, TOTAL SYSTEM SERVICES, INC., a Georgia corporation
(the “Company”), and each of its affiliates and subsidiaries (collectively, the
“Company Group”). In consideration of the Company’s grant of certain equity
interests to Team Member and other good and valuable consideration, the receipt
of which is hereby acknowledged by the parties, the parties agree as follows:

1.        Acknowledgments. 

(a)       Team Member acknowledges that during the course of Team Member’s
employment, Team Member has had or will have access to Confidential Information
(as defined below).  Team Member understands and agrees that such Confidential
Information is of great competitive importance and commercial value to the
Company Group, and that the improper use or disclosure of such Confidential
Information by Team Member would cause irreparable harm to the Company
Group.  Accordingly, Team Member agrees that the restrictive covenants contained
in this Agreement are reasonable, fair, and necessary to protect the Company
Group’s legitimate business interests in safeguarding its Confidential
Information and that any claim or cause of action of Team Member against the
Company Group will not constitute a defense to the enforcement of such
restrictive covenants.

(b)       Team Member acknowledges that an important part of Team Member’s
duties is, has been, or will be to advance the business of the Company Group by
directly, or through the supervision of others, developing and maintaining
substantial relationships with prospective or existing clients of the Company
Group and/or developing and maintaining the goodwill of the Company Group
associated with (i) an ongoing business, commercial or professional practice, or
(ii) a specific geographic location, or (iii) a specific marketing or trade area
and/or providing corporate support services for the Company Group including, but
not limited to, legal, financial, human resources, technical, information
security, communication, and investor relations.

(c)       Team Member acknowledges that in the course of Team Member’s
employment, Team Member has, does or will:

(i)         customarily and regularly solicit clients or prospective clients;
and/or

(ii)        customarily and regularly engage in making sales or obtaining
contracts for products or services to be performed by others; and/or

(iii)       perform each of the following duties:

a.   have the primary duty of managing the enterprise (or a customarily
recognized department or subdivision thereof) in



--------------------------------------------------------------------------------

 



which the Team Member is employed;

b.   customarily and regularly direct the work of two or more employees; and

c.   have the authority to hire or fire other employees or have particular
weight given to Team Member’s suggestions and recommendations as to the hiring,
firing, advancement, promotion, or any other change of status of other
employees; and/or

(iv)       by reason of the Company Group’s investment of time, training, money,
trust, exposure to the public, or exposure to clients, vendors, or other
business relationships:

a.   gained a high level of notoriety, fame, reputation, or public persona as
the Company Group’s representative or spokesperson; or

b.   gained a high level of influence or credibility with the Company Group’s
clients, vendors, or other business relationships; and/or

c.   become intimately involved in the planning for or direction of the business
of the Company Group or a defined unit of the business of the Company Group;
and/or

d.   obtained selective or specialized skills, knowledge, abilities, or client
contacts or information.

2.        Protection of Confidential Information. 

(a)       Non-disclosure of Confidential Information. From and after
____________, except as otherwise provided in Section 11, Team Member shall hold
in confidence all Confidential Information and shall not, either directly or
indirectly, use, transmit, copy, publish, reveal, divulge or otherwise disclose
or make accessible any Confidential Information to any person or entity without
the prior written consent of an executive officer of the Company Group.  Team
Member’s obligation of non-disclosure as set forth herein shall continue for so
long as the information in question continues to constitute Confidential
Information.  The restrictions in this Section 2 are in addition to and not in
lieu of any other obligations of Team Member to protect Confidential
Information, including, but not limited to, obligations arising under the
Company Group’s policies, ethical rules, applicable law, or any other contract
or agreement.  Nothing in this Agreement is intended to or should be interpreted
as diminishing any rights and remedies the Company Group has under applicable
law related to the protection of confidential information or trade secrets.

 

(b)       Definition of Confidential Information.  For purposes of this
Agreement, “Confidential Information” means data or information relating to the
business



--------------------------------------------------------------------------------

 



of the Company Group that has been or will be disclosed to Team Member or of
which Team Member becomes aware as a consequence of or through Team Member’s
relationship with the Company Group and which has value to the Company Group or,
if owned by someone else, has value to that third party, and is not generally
known to the Company Group’s competitors.  Confidential Information includes,
but is not limited to, trade secrets, information regarding clients, contractors
and the industry not generally known to the public, strategies, methods, books,
records and documents, technical information concerning products, equipment,
services and processes, procurement procedures, pricing and pricing techniques,
information concerning past, current and prospective clients, investors and
business affiliates, pricing strategies and price curves, plans or strategies
for expansion or acquisitions, budgets, research, financial and sales data,
communications information, evaluations, opinions and interpretations of
information and data, marketing and merchandising techniques, electronic
databases, models, specifications, computer programs, contracts, bids or
proposals, technologies and methods, training methods and processes,
organizational structure, personnel information, payments or rates paid to
consultants or other service providers, and other such confidential or
proprietary information, whether such information is developed in whole or in
part by Team Member, by others in the Company Group or obtained by the Company
Group from third parties, and irrespective of whether such information has been
identified by the Company Group as secret or confidential.  Confidential
Information does not include any data or information that has been voluntarily
disclosed to the public by the Company Group (except where such public
disclosure has been made by Team Member without authorization) or that has been
independently developed and disclosed by others, or that otherwise enters the
public domain through lawful means.

(c)       Notice to Company Group.  Except as otherwise provided in Section 11,
in the event Team Member is requested or required pursuant to any legal,
governmental, or investigatory proceeding or process or otherwise to disclose
any Confidential Information, Team Member shall promptly notify the General
Counsel of the Total System Services, Inc. in writing as soon as possible, so
that the Company Group may seek a protective order or other appropriate remedy,
or, if it chooses, waive compliance with the applicable provision of this
Agreement.  Team Member shall cooperate with the Company Group to preserve the
confidentiality of such Confidential Information consistent with applicable law
or court order, and shall use Team Member’s best efforts to limit any such
disclosure to the minimum disclosure necessary to comply with such law or court
order.  

3.        Protection Against Unfair Competition.  Team Member agrees and
covenants that for a period of two  (2) years from and after his termination of
employment, Team Member shall not, directly or indirectly, whether personally or
through another person or entity, perform any of the Prohibited Activities (as
defined below) in the Territory (as defined below) or any part thereof for or on
behalf of Team Member or any other person or entity that competes with the
Business  (as defined below) or any part thereof, without the written consent of
the Chief Executive Officer or Chief HR Officer of Total System Services, Inc.

(a)       For purposes of this Agreement: 





--------------------------------------------------------------------------------

 



(i)    Team Member’s “Prohibited Activities” means activities of the type
conducted, provided, or offered by Team Member within two (2) years prior to his
termination of employment,  including supervisory, management, operational,
business development, maintenance of client relationships, corporate strategy,
community relations, public policy, regulatory strategy, sales, marketing,
investor relations, financial, accounting, information security, legal, human
resource, technical and other similar or related activities and including
service as a director or in any similar capacity. 

(ii)   “Territory” means  each geographic area in which a Restricted Company
conducts the Business during the last two (2)  years of Team Member’s
employment, including, without limitation, each of the following areas: (a) the
following states within the United States of America: Alabama, Alaska, Arizona,
Arkansas, California, Colorado, Connecticut, Delaware, the District of Columbia,
Florida, Georgia, Hawaii, Idaho, Illinois, Indiana, Iowa, Kansas, Kentucky,
Louisiana, Maine, Maryland, Massachusetts, Michigan, Minnesota, Mississippi,
Missouri, Montana, Nebraska, Nevada, New Hampshire, New Jersey, New Mexico, New
York, North Carolina, North Dakota, Ohio, Oklahoma, Oregon, Pennsylvania, Rhode
Island, South Carolina, South Dakota, Tennessee, Texas, Utah, Vermont, Virginia,
Washington, West Virginia, Wisconsin, and Wyoming; (b) the following provinces
with Canada: Alberta, British Columbia, Manitoba, New Brunswick, Newfoundland
and Labrador, Nova Scotia, Ontario, Prince Edward Island, Quebec, and
Saskatchewan; (c) the following states within Mexico: Aguascalientes, Baja
California, Baja California Sur, Campeche, Chiapas, Ciudad de México, Chihuahua,
Coahuila, Colima, Durango, Guanajuato, Guerrero, Hidalgo, Jalisco, México,
Michoacán, Morelos, Nayarit, Nuevo León, Oaxaca, Puebla, Querétaro, Quintana
Roo, San Luis Potosí, Sinaloa, Sonora, Tabasco, Tamaulipas, Tlaxcala, Veracruz,
Yucatán, and Zacatecas; (d) the following states within Brazil: Acre, Alagoas,
Amapá, Amazonas, Bahia, Ceará, Distrito Federal, Espírito Santo, Goiás,
Maranhão, Mato Grosso, Mato Grosso do Sul, Minas Gerais, Pará, Paraíba, Paraná,
Pernambuco, Piaui, Rio de Janeiro, Rio Grande do Norte, Rio Grande do Sul,
Rondônia, Roraima, Santa Catarina, São Paulo, Sergipe, and Tocantins; and (e)
the following countries in Europe: Albania, Andorra, Armenia, Austria,
Azerbaijan, Belrus, Belgium, Bosnia and Herzegovina, Bulgaria, Croatia, Cyprus,
Czech Republic, Denmark, Estonia, Finland, France, Georgia, Germany, Greece,
Hungary, Iceland, Ireland, Italy, Kazakhstan, Kosovo, Latvia, Liechtenstein,
Lithuania, Luxembourg, Macedonia, Malta, Moldova, Monaco, Montenegro,
Netherlands, Norway, Poland, Portugal, Romania, Russia, San Marino, Serbia,
Slovakia, Slovenia, Spain, Sweden, Switzerland, Turkey, Ukraine, and the United
Kingdom.

(iii)   “Business” means the business of (i) providing payment processing
services to financial and non-financial institutions; (ii) performing services,
acquiring solutions and related systems and integrated support



--------------------------------------------------------------------------------

 



services to merchant acquiring and merchants (iii) providing general-purpose
reloadable prepaid debit cards and payroll cards and alternative financial
services to underbanked consumers and others; (iv) providing certain
payments-related reselling services, information reporting services related to
transactions,  billing services, point of sale equipment sales and services, and
other value-added services (including fraud detection,  mitigation  and
management services) relating to (i) – (iii); or (v), or similar or related
businesses or activities conducted, authorized, offered or provided by a
Restricted Company within two (2) years prior to the date of Team Member’s
termination of employment. 

(iv)    “Restricted Company” means the entity in the Company Group that employs
the Team Member (the “Employer”) and any member of the Company Group (other than
the Employer) for which Team Member performed services or had responsibility
during the last two (2) years of Team Member’s employment.

 

4.        Non-solicitation of Clients.  Team Member agrees and covenants that
for a period of two (2) years from and after the date of Team Member’s
termination of employment,  Team Member shall not solicit or attempt to solicit,
directly or by assisting others, any business from any of the Company Group’s
clients, including actively sought prospective clients, with whom Team Member
had Material Contact during Team Member’s employment for purposes of providing
products or services that are competitive with those provided by the Company
Group. 

(a)       For purposes of this Agreement, products or services shall be
considered competitive with those provided by the Company Group if such products
or services are of the type conducted, authorized, offered or provided by the
Company Group within two (2) years prior to the date of Team Member’s
termination of employment.  

(b)       For purposes of this Agreement, the term “Material Contact” means
contact between Team Member and each client or potential client (i) with whom
Team Member dealt on behalf of the Company Group, (ii) whose dealings with the
Company Group were coordinated or supervised by Team Member, (iii) about whom
the Team Member obtained Confidential Information in the ordinary course of
business as a result of Team Member’s association with the Company Group, or
(iv) who receives products or services authorized by the Company Group, the sale
or possession of which results or resulted in possible compensation,
commissions, or earnings for Team Member within two (2) years prior to the Team
Member’s termination of employment.   

5.        Non-solicitation of Employees.  Team Member agrees and covenants that
for a period of two (2) years from and after the date of Team Member’s
termination of employment, Team Member shall not solicit or attempt to solicit,
directly or by assisting others, any person who was an employee of the Company
Group on, or within six (6) months before, the date of such solicitation or
attempted solicitation and with whom Team Member had contact while employed by,
or serving as a director of, any member of the Company Group, for purposes of
inducing such person to leave the employment of the



--------------------------------------------------------------------------------

 



Company Group.

6.        Not Applicable if Prohibited by Applicable Law. Notwithstanding any
provision of this Agreement, if Team Member’s principle place of employment on
the Grant Date is in California or any other jurisdiction where any provisions
of Section 3, Section 4 and/or Section 5 is prohibited by law, then the
provisions of Section 3, Section 4 and/or Section 5 will not apply following
Team Member’s termination of employment, to the extent any such provision is
prohibited by law.

7.        Non-disparagement.  Except as otherwise provided in Section 11, Team
Member agrees not to make, publish or communicate to any person or entity or in
any public forum (including social media) at any time any defamatory or
disparaging remarks, comments or statements concerning any of the Company Group,
or any of their respective directors, officers and employees.  This Section 7
does not in any way, restrict or impede Team Member from exercising protected
rights to the extent that such rights cannot be waived by agreement or from
complying with any applicable law or regulation or a valid order of a court of
competent jurisdiction or an authorized Government Agency (as defined below).

8.        Enforcement.  Team Member acknowledges and agrees that a breach of any
of the restrictive covenants set forth in this Agreement would cause irreparable
damage to the Company Group, the exact amount of which would be difficult to
determine, and that the remedies at law for any such breach would be
inadequate.  Accordingly, Team Member agrees that, in addition to any other
remedy that may be available at law, in equity, or hereunder, the Company Group
shall be entitled to specific performance and injunctive relief, without posting
bond or other security, to enforce or prevent any breach of any of the
restrictive covenants set forth in this Agreement.  In any action for injunctive
relief, the prevailing party will be entitled to collect reasonable attorneys’
fees and other reasonable costs from the non-prevailing party.

9.        Tolling.  In the event the enforceability of any of the restrictive
covenants in this Agreement are challenged in a claim or counterclaim in court
during the time periods set forth in this Agreement for such restrictive
covenants, and Team Member is not immediately enjoined from breaching any of the
restrictive covenants herein, then if a court of competent jurisdiction later
finds that the challenged restrictive covenant is enforceable, the time periods
set forth in the challenged restrictive covenant(s) shall be deemed tolled upon
the filing of the claim or counterclaim in court seeking or challenging the
enforceability of this Agreement until the dispute is finally resolved and all
periods of appeal have expired; provided, however, that to the extent Team
Member complies with such restrictive covenant(s) during such challenge, the
time periods set forth in the challenged restrictive covenant(s) shall not be
deemed tolled. 

10.      Notification to Subsequent Employer.  Team Member agrees to notify any
subsequent employer of the existence and terms of this Agreement.  In addition,
Team Member authorizes the Company Group to provide a copy of this Agreement to
third parties, including but not limited to Team Member’s subsequent,
anticipated, or possible future employers.





--------------------------------------------------------------------------------

 



11.      Permitted Disclosures.  Notwithstanding any other provision of this
Agreement, nothing contained in this Agreement limits Team Member’s ability to
file a charge or complaint with the Equal Employment Opportunity Commission, the
National Labor Relations Board, the Occupational Safety and Health
Administration, the Securities and Exchange Commission or any other federal,
state or local governmental agency or commission (individually “Government
Agency” and collectively, “Government Agencies”), or restricts Team Member from
providing truthful information in response to a lawfully issued subpoena or
court order.  Further, this Agreement does not limit Team Member’s ability to
communicate with any Government Agencies or otherwise participate in any
investigation or proceeding that may be conducted by any Government Agency,
including providing documents or other information, without notice to the
Company Group.

12.      Notices.

(a)       All notices provided for or required by this Agreement shall be in
writing and shall be deemed to have been properly given when sent to the other
party by facsimile (confirmation of receipt required) or when received by the
other party if mailed by certified or registered mail, return receipt requested,
as follows:

If to the Company:          Total System Services, Inc.

Attn: General Counsel

One TSYS Way

Post Office Box 2567

Columbus, Georgia 31902-2567

 

If to Team Member:        Most recent address on file with the Company Group

(b)       Either party hereto may change the address to which notice is to be
sent by written notice to the other party in accordance with the provisions of
this Section 12.

13.      Governing Law; Venue.  This Agreement shall be deemed to be made in,
and in all respects shall be interpreted, construed, and governed by and in
accordance with the laws of the State of Georgia, irrespective of its
choice-of-law rules.  Any action arising under or related to this Agreement,
shall be filed exclusively in the state or federal courts with jurisdiction over
Muscogee County, Georgia or Gwinnett County, Georgia and each of the parties
hereby consents to the jurisdiction and venue of such courts.

14.      Assignability.  This Agreement is personal to Team Member and may not
be assigned by Team Member.  This Agreement shall be assignable by the Company
Group and shall inure to the benefit of the Company Group and its successors and
assigns.

15.      Severability.  Should any provision of this Agreement be declared or
determined by any court of competent jurisdiction to be unenforceable or invalid
for any reason, the validity of the remaining parts, terms or provisions of this
Agreement shall not be affected thereby and the invalid or unenforceable part,
term or provision shall be deemed not to be a part of this Agreement.

16.      Third Party Beneficiaries.  The parties agree that the Company Group
and



--------------------------------------------------------------------------------

 



each member thereof are intended third party beneficiaries of this Agreement,
with full rights to enforce this Agreement. Except as stated in the preceding
sentence, this Agreement does not confer any rights or remedies upon any person
or entity other than the parties to this Agreement and their respective
successors and permitted assigns.

17.      Modification.  No provision of this Agreement may be modified or waived
except in writing signed by Team Member and a duly authorized representative of
the Company Group, which writing shall specifically reference this Agreement and
the provision that the Company and the Team Member intend to modify or
waive.    Notwithstanding the foregoing, if it is determined by a court of
competent jurisdiction that any restrictive covenant set forth in this Agreement
is excessive in duration or scope or is unreasonable or unenforceable, it is the
intention of the parties that such restriction may be modified by the court to
render it enforceable to the maximum extent permitted by law.

18.      Survival.  Team Member’s obligations under this Agreement shall survive
the termination of Team Member’s employment for any reason, and shall thereafter
be enforceable whether or not such termination is claimed or found to be
wrongful or to constitute or result in a breach of any contract or of any other
duty owed or claimed to be owed to Team Member by the Company Group.

19.      Electronic Signature.  Team Member’s acceptance and execution of this
Agreement shall be made by electronic acknowledgment, and Team Member agrees
that his or her electronic acknowledgment of this Agreement shall be considered
the equivalent of his or her written signature. 

 

TOTAL SYSTEM SERVICES, INC.,

on behalf of the Company Group

 

 

By:      /s/ Ryland Harrelson

Ryland Harrelson

Sr. Executive Vice President and Chief HR Officer

 



--------------------------------------------------------------------------------